

Exhibit 10.5


PERSONAL GUARANTEE OF GUARANTOR


Reference is made to the 6% Secured Convertible Note, dated November 30, 2007
(the “Note”), of MILLENNIUM BIOTECHNOLOGIES GROUP, INC. (the “Company”) to
HARBORVIEW MASTER FUND LP (the “Holder”). Capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Note. This
Guarantee is for the benefit of the Holder with respect to such Note.


To induce the Holder to make the loan to the Company contemplated by the Loan
Agreement, the undersigned MILLENNIUM BIOTECHNOLOGIES, INC., a Delaware
corporation (sometimes referred to as the “Guarantor” or the “Grantor
Subsidiary”), which is a wholly-owned subsidiary of the Company, hereby
unconditionally personally guarantees to the Holder, the timely and full
fulfillment of all of the obligations of the Company under the Note (the “Note
Obligation”) or under any other obligations which the Company may now have, or
at any time in the future may have, to the Holder (collectively, with the Note
Obligation, the “Obligations”) on the terms provided herein.


The guaranty provided by the Guarantor hereby is referred to as the “Guarantee.”


Guarantor agrees that the Holder may proceed against Guarantor alone on account
of this Guarantee without any obligation to proceed against or to exhaust any
remedies against the Company or against any other Party.


The Guarantor’s obligations to the Holder are secured pursuant to the terms of
that certain Security Interest Agreement of even date herewith to which the
Guarantor is a party (“Security Interest Agreement”).


Guarantor agrees that the Holder may extend or modify the terms of the
Obligations with, or make additional advances to, the Company without the prior
consent of the Guarantor, but the terms of this Guarantee shall continue to
apply to the Obligations as so extended or modified or increased. Except to the
extent that the Guarantor actually fulfills any of the Obligations, no Guarantee
by the Guarantor or any other guarantor shall reduce or modify the obligations
of the Company or any other Party hereunder or under any of the Transaction
Documents or any other documents reflecting any of the Obligations. The Holder
is not obligated to proceed against the collateral described in the Security
Interest Agreement of the Company or in any pledge or similar agreement
(howsoever denominated; each such pledge or similar agreement, a “Pledge
Agreement”) or against any other guarantor providing a guaranty of all or any of
the Obligations to the Holder before proceeding under this Guaranty or the
Security Interest Agreement of the Guarantor.
 
1

--------------------------------------------------------------------------------




Any payments received by the Holder, whether from or on behalf of the Company,
directly or indirectly (including any proceeds derived from any security
interest granted to the Holder by the Company or from any Pledge Agreement) or
from the disposition of the Collateral (as defined in the Security Interest
Agreement), shall be applied in the following order of priority: (i) first, to
any amounts due to the Holder under any of the Transaction Agreements or other
documents reflecting any Obligations other than interest and principal on the
Note or any other Obligation which calls for the repayment of an advance or
other periodic or scheduled payment of money to the Holder, (ii) then, to
accrued but unpaid interest on the Holder’s Note or such other Obligation, and
(iii) then, to principal on the Holder’s Note or such other Obligation.


Guarantor represents to the Holder that the Board of Directors of the Guarantor
has deemed that the execution and delivery of this Guaranty and of this Security
Interest Agreement to which it is a party, and the Guarantor’s performance of
its obligations under each of them, to be necessary and convenient to the
conduct, promotion or attainment of the business of the Guarantor by reason of
the benefits to the Company, which owns all of the outstanding stock of the
Guarantor, from the Loan Agreement or otherwise.
 
Guarantor represents to the Holder that this Guarantee is the valid and binding
agreement of the Guarantor, enforceable in accordance with its terms, subject as
to enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium and other similar laws affecting the enforcement of creditors' rights
generally.


The provisions of Articles IV and V of the Note which are applicable to
Guarantor are incorporated herein by reference as if set forth herein in full.


Guarantor agrees that the provisions of Sections 10, 11(a)(i) and 12 of the Loan
Agreement apply to the Guarantor, as if Guarantor were the Company named therein
(and the Holder is the Buyer named therein).


A facsimile or photocopy of this signed Guarantee shall be legal and binding on
all parties hereto. This Guarantee may be signed in one or more counterparts,
each of which shall be deemed an original.


If any provision of this Guarantee shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Guarantee or the validity or
enforceability of this Guarantee in any other jurisdiction.


This Guarantee may be amended only by an instrument in writing signed by the
party to be charged with enforcement thereof.


[Balance of page intentionally left blank]
 
2

--------------------------------------------------------------------------------




Guarantor acknowledges that Guarantor is aware that Holder is explicitly relying
on the execution and delivery of this Guarantee by the Guarantor and on the
enforceability of this Guarantee against the Guarantor in making the
determination to enter into the Loan Agreement and to consummate the loan
transaction contemplated thereby.


IN WITNESS WHEREOF, Guarantor has executed and delivered this Guarantee as of
the 30th day of November, 2007


GUARANTOR:
MILLENNIUM BIOTECHNOLOGIES, INC.
   
By:
/s/ Frank Guarino
Name:  
Frank Guarino
Title:
CFO



Acknowledged


MILLENNIUM BIOTECHNOLOGIES GROUP, INC.
   
By:
/s/ Frank Guarino
Name:  
Frank Guarino
Title:
CFO

 
3

--------------------------------------------------------------------------------

